Citation Nr: 1742621	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or due to environmental hazards.

2. Entitlement to a rating in excess of 30 percent for PTSD for the period from June 26, 2008 to May 20, 2014.

3. Entitlement to a rating in excess of 50 percent for PTSD from May 21, 2014.

4. Entitlement to an effective date prior to April 30, 2014, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Larry J. Pitts, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to April 2004; from August 2004 to October 2005; and from November 2005 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana and St. Louis, Missouri. The claims file has been transferred to the RO in St. Louis, Missouri

In June 2014, the RO granted a 50 percent disability rating for the Veteran's service-connected PTSD, effective May 21, 2014. VA assumes that claimants seek the maximum benefit allowed by law. AB v. Brown, 6 Vet. App. 35 (1993). Because the maximum available benefit has not been awarded, the Veteran's increased rating claim for PTSD remains in controversy.

The Veteran testified before the undersigned at a November 2015 video-conference hearing. A transcript of the hearing is in the claims file.

The Board remanded the appeal in February 2016 for additional development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.   

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current obstructive sleep apnea did not have its onset in service and was not otherwise attributable to disease or injury sustained therein; sleep apnea was not caused or aggravated by a service-connected PTSD.

2. From June 26, 2008 to May 20, 2014, the service-connected PTSD is shown to approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

3. Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.

4. The Veteran's claim for an increased rating for his service-connected PTSD was received on June 26, 2008.

5. Beginning June 26, 2008, the Veteran meets the schedular criteria for assignment of a TDIU rating and his service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for the assignment of a 50 percent rating for the service-connected PTSD have been approximated for the period from June 26, 2008 to May 20, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a rating in excess of 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for an effective date of June 26, 2008, for the grant of a TDIU rating are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has obstructive sleep apnea that onset due to an event or incident of his period of service. Alternatively, he asserts that sleep apnea is due to his service-connected PTSD. 

The service treatment records contain no complaints of, treatment for or diagnosis of sleep apnea. Neither sleep apnea nor any symptoms reasonably attributed thereto were noted in the service treatment records.

A January 2014 private sleep study report provides a diagnosis of moderate obstructive sleep apnea. In a January 2014 statement, the Veteran's treating VA physician confirmed the diagnosis; and reported that the Veteran did not have sleep apnea before service in Iraq and concluded that the only major events affecting his sleep would likely have been environmental exposures and PTSD associated with his time in Iraq. The physician opined that it was as likely as not that either or both the airborne environmental exposures or PTSD were the cause of the Veteran's sleep apnea. 

In a December 2014 medical opinion, the VA examiner determined that environmental hazards in Iraq were not a potential cause for sleep apnea. The examiner noted that the Veteran had two potential causes of sleep apnea, obesity and his gender (male). The examiner reported that sleep apnea is a physical condition and explained that there was no relationship between PTSD and sleep apnea. The examiner concluded that there was no objective evidence or literature that proved environmental hazards or PTSD caused sleep apnea or aggravated sleep apnea. 

In a July 2016 medical opinion, the VA examiner determined that sleep apnea was not a direct result of or in any way a direct cause of PTSD. 

In a March 2017 medical opinion, the VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that there was nothing in current medical literature which supported evidence that PTSD is a mitigating factor in the presence or worsening of symptoms of obstructive sleep apnea. The examiner explained that obstructive sleep apnea is characterized by repeated pharyngeal obstructions during sleep causing airflow cessation (apnea) or reduction (hypopnea). The examiner added that respiratory events produce arousals, fragment sleep, and are often accompanied by oxygen desaturations. Common symptoms include daytime sleepiness, fatigue, irritability, disturbed sleep, memory problems and diminished quality of life. The examiner acknowledged that psychiatric comorbid conditions, especially mood disorders, anxiety disorder and dementia are common in VHA beneficiaries with sleep apnea but found further studies were needed to establish the true prevalence of those conditions in patients with sleep apnea. The examiner reported that the relationship between PTSD and obstructive sleep apnea has been a subject of recent interest and noted one study found no evidence of sleep disturbance when comparing a sample of patients with and without PTSD. 

Though the Veteran has current obstructive sleep apnea, the preponderance of the evidence is against a finding of a linkage between the onset of sleep apnea and a period of service or service-connected PTSD. Rather, the most probative evidence shows that the Veteran's current obstructive sleep apnea had no etiological relationship to service (or environmental hazards exposed to therein) or service-connected PTSD (See December 2014 and March 2017 VA examination reports).

A January 2014 statement from the Veteran's treating VA physician concludes either or both the airborne environmental exposures or PTSD were the cause of the Veteran's sleep apnea. To the extent this record represents evidence in favor of the claim the Board is affording it little probative value. 

The January 2014 physician's opinion is not explained and is without sufficient supporting rationale. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). The physician concluded that the only major events affecting the Veteran's sleep would likely have been environmental exposures and PTSD associated with his time in Iraq. However, the physician failed to discuss other potential causes of sleep apnea the Veteran possessed, namely obesity and his gender. Accordingly, this opinion is afforded little probative value.

The more probative opinions are those by the VA examiners in December 2014 and March 2017. The VA examiner in December 2014 noted that the Veteran had two potential causes of sleep apnea, obesity and his gender (male) and reported that sleep apnea is a physical condition, finding no relationship between PTSD and sleep apnea. The examiner concluded that there was no objective evidence or literature that proved environmental hazards or PTSD caused sleep apnea or aggravated sleep apnea. 

In March 2017, the examiner noted that there was nothing in current medical literature which supported evidence that PTSD is a mitigating factor in the presence or worsening of symptoms of obstructive sleep apnea. The examiner acknowledged that psychiatric comorbid conditions, especially mood disorders, anxiety disorder and dementia are common in VHA beneficiaries with sleep apnea but found further studies were needed to establish the true prevalence of those conditions in patients with sleep apnea. Noting that the relationship between PTSD and obstructive sleep apnea has been a subject of recent interest, the examiner reported the findings of one study that found no evidence of sleep disturbance when comparing a sample of patients with and without PTSD.

The Veteran is not competent to link his obstructive sleep apnea to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current obstructive sleep apnea onset as a result of service or service-connected PTSD. The Veteran is not competent to offer an opinion as to etiology of any current obstructive sleep apnea. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. Jandreau, supra. 

The claim of entitlement to service connection for sleep apnea must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - PTSD 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411 with reference to a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The examiner's assessment of the severity of a condition is not dispositive of the evaluation issue; rather, the examiner's assessment must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The August 2008 report of VA examination documents that the Veteran had been married since 2005 and had a 21-month old son. He reported that his marriage was "a little rocky," describing marital disagreements about most things. He was previously married for approximately nine months but divorced due to her infidelity.

The Veteran remained isolated but stated that he was previously more social. He liked to hunt and spent most of his free time with his son. He denied history of suicide attempts and violence/assaultiveness.

He was clean and casually dressed. His speech was spontaneous, clear and coherent. He was cooperative but frequently needed questions to be rephrased and/or repeated. His affect was constricted but his mood was good. He was oriented in all planes. Thought process and thought content were unremarkable and he exhibited no delusions. He understood the outcome of his behavior and that he has a problem and his intelligence was average. He behaved appropriately and there was no evidence of hallucinations. He had no obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts. His impulse control was fair and he had no episodes of violence. He was able to maintain minimum personal hygiene and had no problem with activities of daily living.

He stated that he had dreams about his stressor incident and other situations in Iraq with reduced frequency due to his medication and other distractions. However, when he sat idly, he had thoughts about his Iraq experiences but denied any distress associated with those thoughts and memories. He had trouble on the 4th of July due to the noise and avoided movies and news about Desert Storm or Iraq. He preferred to stay to himself and indicated he had been less affectionate and loving, describing emotional numbing. He did not like crowds and experienced irritability, impatience and anger. He described some improvement in his temper. He had trouble focusing and concentrating and stated that he could not focus on two things at once. He reported hypervigilance around people and preferred to have his back against the wall. His symptoms occur on an intermittent basis (he has symptoms on a weekly basis with periods of remission in between). He was unemployed due to his mental disorder. 

The psychologist concluded that the Veteran's PTSD symptoms were moderately impairing his functioning and his PTSD symptoms had not changed in terms of impairment or severity since his last examination.

A November 2009 Report of private psychological evaluation reflects that the Veteran was adequately dressed but emitted a mild odor. He made good eye contact and his speech was of normal rate and volume. His behavior was appropriate and his demeanor was cooperative. He had no obvious difficulty hearing normal conversation and there was no evidence of tremor. He was oriented in all spheres except date. 

He reported that lived alone. He was a high school graduate and was taking on-line classes in criminal justice. Prior to service he had worked as a truck driver but had been disabled since his return from Iraq in 2005. 

He denied difficulty understanding others but stated that it took more effort to process verbal information (the psychologist noted that this seemed apparent). He reported that he had a harder time with verbal expression since his injury. He denied difficulty with mathematics, budgeting or overspending. He maintained contact with his mother, his uncle and one of his children. He was in the process of a divorce. He did not have any friends and reported that he only left the house to go to the store.

Typically, he showered every other day. He was able to shop, cook, and do laundry and other housework "when I feel like it." He participated in his on-line classes and did his homework. He watched television and liked to bow hunt. He previously enjoyed taking trucks "mudding" in a mud pit. He denied a history of substance abuse and denied history of psychiatric admissions

On mental status examination he denied difficulty with sleep or nightmares as long as he was compliant with his medication. He reported his appetite was intact but that his energy level was poor. He denied episodes of mania or hypomania. He got moody when his ex-wives were around and had a better mood when they were not around. He denied issues with anger unless provoked. His range of affect was mildly constricted but he denied tearfulness. He experienced war-related flashbacks every other night and reported intensity levels increased when he was not on medication.

He experienced hypervigilance and exaggerated startle reaction and reported he slept with a knife by each door and a pistol in his hand. He had anxiety attacks "when people do stupid stuff," but reported that he had not experienced any in a while. He described his anxiety attacks as feeling like he was having a heart attack, reporting that he was short of breath, sweaty and tremulous. He disliked crowds and indicated crowds gave him panic symptoms. He denied suicidal or homicidal ideation, hallucinations, delusions or paranoia.

He reported he was easily distracted and that his memory was impaired. He was able to recall one out of three objects after five minutes and was able to calculate serial 7's to fifty-one in one minute. He was able to recite six digits forward and four digits backward. He was able to complete six simple math problems. He was unable to recall a recent item from the news but he knew what he had for supper. He knew the current and previous president and was able to name five large cities.

The psychologist summarized that the Veteran evidenced appropriate social skills and was able to perform simple tasks with supervision. His capacity for attention was intact while concentration and short-term memory were impaired. His judgment and reasoning skills were grossly intact.

The May 2014 report of VA examination notes that the Veteran was accompanied by his wife to the examination because he had some confusion and at times needed her to translate information for him. She indicated the confusion caused problems on his last job as he had difficulty processing information. His wife reported that the Veteran was physically active at night, as if he was trying to push someone off of him.

Since the last examination, the Veteran reported that he had difficulty around many people and might overreact when someone looked at him in the wrong manner. He talked with his neighbors regularly but did not have friends. He reported that he was much more social prior to his military service. He lived with his wife, two step-sons and mother-in-law. He was previously married three other times. His first marriage lasted approximately four months and ended due to infidelity on the part of the ex-wife. His second marriage lasted approximately four years and ended because his ex-wife suffered from bipolar disorder. His third marriage lasted less than one year and ended because his ex-wife abandoned him. He had one biological child and was seeking custody of his son. He had contact with his relatives, including his mother and siblings and reported that his mother suffers from depression

Prior to service, he worked as a truck driver hauling livestock. After service, he became a bounty hunter but had not been employed for two years, attributable to his migraine headaches.

He denied a history of psychiatric hospitalization but reported that he had discussed his issues with a pastor and had attended outpatient counseling through the VA. He also had a life coach and saw a psychiatrist every three months. He denied having attempted suicide or having experienced significant suicide ideation. He had been prescribed medication for approximately nine years and felt they had been helpful in decreasing his symptoms.

He denied having experienced significant hallucinations, paranoia, delusions, ideas of reference, compulsion or obsessions. He spent much of his time watching television and shooting his bow, depending on if he has headaches. He was most likely to leave the house to see his chiropractor and he might visit family members for a cookout. He drank a few caffeinated beverages daily and said that he had a good appetite which was typical for him.

He denied having any problems related to alcohol and denied any illicit drug usage, prescription drug abuse or use of inhalants. He reacted strongly to excessive noise and described several incidents that have caused him substantial problems, such as hearing firecrackers. He had recurrent, intrusive memories related to incidents in Iraq. He preferred to be left alone. He had reasonable control of his anger, describing himself as more apathetic. He was starting to regain interest in previously enjoyable activities but was unsure if his general state had improved.

He had memory problems, especially for recent events and had some variable memory for more distant events. He had great difficulty sleeping without medication and would have dreams about dead bodies. He usually stays asleep now due to his CPAP machine.

Symptoms of his PTSD included depressed mood;  anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in adapting to stressful circumstances, including work or a work like setting. He was dressed appropriately and his hygiene was adequate. He was cooperative and responsive and made some effort to engage. He exhibited an appropriate range of affect and smiled and joked several times. He seemed to have adequate insight and judgment. He seemed able to understand and respond to normal conversation but needed some items simplified. His thoughts were logical and consistent. He did not exhibit any significant distressed affect or unusual or bizarre behavior. He was oriented to time, person and place. His short term memory was problematic, as there was some suggestion of cognitive difficulties. His long term memory was consistent with his general intellectual functioning.

An October 2015 Report of private psychological evaluation reflects that the Veteran is isolated and has difficulty with relationships. He was angry and impatient and experienced severe distress whenever he was exposed to a trigger of his time in Iraq, whether it be a smell, taste, sound or visual cue. He had a restricted range of affect and was estranged from most everyone he ever knew. He had no interest in most things and preferred to spend more time in bed. He described an exaggerated startle response and stayed away from crowds where he might accidently be touched.

The psychologist noted that the Veteran's PTSD symptoms appeared to be worsening over time as the Veteran becomes more and more isolated. He had then  been married and divorced four times. He has an older son with whom he has no contact and has full custody of his nine year old son. He moved his in-laws close to help in the upbringing of his son but indicated that he only "tolerated" them and did not like them. He and his son attend church regularly and he has weekly meetings with his pastor. He was reportedly engaged to be married again. His hobby was deer hunting and he had enjoyed his previous job as a bounty hunter.

The psychologist summarized that the Veteran has severe PTSD that has existed since his period of service and though he had learned to manage his symptoms somewhat, his prognosis was poor. The psychologist found that the Veteran had shown no improvement during the intervening years; however, he had never expressed suicidal or homicidal ideation and had shown no symptoms of such thoughts, feelings or tendencies. The psychologist noted that the Veteran had many problems and issues related to PTSD including difficulty with relationships and inability to hold a job. The psychologist explained that the Veteran's anger, distrust of people and tendency to throw temper tantrums would make him unable to sustain concentration and persistence in the work place. In addition, his social interactions were dysfunctional and the Veteran would have difficulty getting along with supervisors and co-workers and he lacked the ability to set realistic goals or make plans independently of other people. 

The psychologist concluded that the Veteran's PTSD symptoms were definitely in the 70 percent range, except for the suicidal ideation which the Veteran did not have. However, the psychologist found that the Veteran did have grandiose delusional thinking and impaired thought processes. 

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, the Veteran has demonstrated manifestations and effects such as constricted affect, difficulty in understanding complex commands, memory impairment, disturbance of mood, panic symptoms and difficulty in establishing and maintaining effective work and social relationships- supportive of a 50 percent rating from June 26, 2008. When viewed in a light most favorable to the Veteran, he appears to have moderate difficulty in functional areas due to the frequency, severity and duration of his symptoms. Thus, a 50 percent rating is assigned for the period of the appeal from June 26, 2008 to May 20, 2014.

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, particularly given the fact that the Veteran has not demonstrated severe impairment even though he did exhibit a few (impaired impulse control and difficulty adapting to stressful circumstances, including work or worklike setting) of the symptoms listed in the exemplar criteria for a 70 percent rating. Despite the psychologist's assessment that the Veteran had severe symptoms of PTSD warranting a 70 percent rating (October 2015), he had custody of and a good relationship with his son and had moved his in-laws to the area to help in child-rearing, establishing that he could maintain relationships. Additionally, when he was employed, he enjoyed his job (he had enjoyed his previous job as a bounty hunter). Further he had a hobby that he enjoyed, deer hunting.  

There has not been shown intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of spatial disorientation. He had not shown an inability to maintain effective relationships. He did not have suicidal ideation or obsessional rituals. There had been no neglect of personal appearance and hygiene. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 70 percent rating is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Effective Date - TDIU Rating

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b). 

The Veteran's claim for an increased rating for his service-connected PTSD was received on June 26, 2008. The August 2008 report of VA examination documents the Veteran's report that he was unemployed due to his mental disorder and associated cognitive difficulties. The psychologist, noting  that the Veteran had been referred for neurological evaluation for the claimed cognitive impairment but failed to report, indicated that she could not determine the presence of any cognitive impairment or related difficulties without testing. The psychologist concluded that the Veteran's PTSD were moderately impairing his work functioning. 

The February 2011 report of VA examination reflects the examiner's assessment that the Veteran was very personable and physically able adult male with no significant mobility complaints or discrepancies identified on examination. He reported that the frequency of his headaches had decreased. The examiner found that it was unclear when the headaches onset but determined that it was less likely that they would have a significant residual effect in 2011. The examiner opined that the Veteran had valuable qualities that could be utilized in the work force and should not be considered unemployable. The examiner acknowledged that seizures do impact many types of employment the Veteran may want to engage in but he had only had one documented seizure that he was being managed for. The Veteran still had driving privileges, was on medication and was followed by a primary care physician. The examiner acknowledged that seizure activities do cause problems but would not impact his employability to the point that he could not secure employment.

The Veteran reported that he did not work prior to becoming licensed as a "bounty hunter" (bond agent) and only worked a few jobs prior to moving to Missouri, where he was not licensed. He reported that the bond agent business was slow where he lived but he wanted to continue in the line of work as security, law enforcement or similar job. He acknowledged that VA services were utilized to help him retrain but pushed him to retrain in a field that he was not interested in.

The May 2014 report of PTSD examination reflects the psychologist's assessment that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The November 2014 report of VA headaches examination reflect the physician's assessment that the Veteran has very frequent, debilitating headaches that make it difficult for him to work predictably and reliably.

An October 2015 report of private psychological testing reflects that the Veteran had many problems and issues related to PTSD including difficulty with relationships and inability to hold a job. The psychologist explained that the Veteran's anger, distrust of people and tendency to throw temper tantrums would make him unable to sustain concentration and persistence in the work place. In addition, his social interactions were dysfunctional and the Veteran would have difficulty getting along with supervisors and co-workers and he lacked the ability to set realistic goals or make plans independently of other people. 
 
In the December 2014 rating decision, the RO assigned an increased 50 percent rating for the Veteran's service-connected headaches effective April 30, 2014. In the February 2015 rating decision, the RO granted a TDIU effective from April 30, 2014, the date the Veteran's service-connected disabilities met the schedular criteria for assignment of a TDIU. 

In light of the Board's present action, the Veteran meets the schedular criteria for assignment of a TDIU rating effective June 26, 2008; with PTSD 50 percent disabling (as decided herein) and headaches 30 percent disabling (combined 70 percent disabling). As the evidence demonstrates that the combination of the Veteran's service-connected disabilities render him unable to secure and engage in substantially gainful employment, assignment of a TDIU rating as of the date the Veteran met the schedular criteria is warranted. Thus, an effective date of June 26, 2008, for the grant of a TDIU rating is warranted.




ORDER

Service connection for obstructive sleep apnea is denied.

A rating of 50 percent for PTSD for the period from June 26, 2008 to May 20, 2014 is granted.

A rating in excess of 50 percent for PTSD is denied.

An effective date of June 26, 2008, for the grant of a TDIU is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


